       Case 5:19-cv-07471-BLF Document 14 Filed 02/05/20 Page 1 of 3



 1   MAYER BROWN LLP
     DALE J. GIALI (SBN 150382)
 2   dgiali@mayerbrown.com
     KERI E. BORDERS (SBN 194015)
 3   kborders@mayerbrown.com
     350 South Grand Avenue, 25th Floor
 4   Los Angeles, California 90071-1503
     Telephone:    (213) 229-9500
 5   Facsimile:    (213) 576-8122
 6   Attorneys for Nestlé USA, Inc.
 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

10    LINDA CHESLOW and STEVEN                      Case No. 5:19-cv-07471-BLF
      PRESCOTT, individually and on behalf of all
11    others similarly situated,                    NESTLÉ USA, INC.’S REPLY
                                                    MEMORANDUM IN SUPPORT OF THE
12                   Plaintiffs,                    MOTION TO DISMISS
13                   v.                             Hearing date: February 27, 2020
                                                    Time: 9:00 a.m.
14    NESTLÉ USA, INC. and DOES 1 THROUGH           Courtroom: 3
      10, inclusive.
15                                                  Honorable Beth L. Freeman
                     Defendants.
16

17

18

19
20

21

22

23

24

25

26

27

28



                                               NESTLÉ USA, INC.’S REPLY ISO MOTION TO DISMISS;
                                                                      CASE NO. 5:19-cv-07471-BLF
          Case 5:19-cv-07471-BLF Document 14 Filed 02/05/20 Page 2 of 3



 1   I.      THE UNOPPOSED MOTION TO DISMISS SHOULD BE GRANTED

 2           Plaintiffs’ opposition to Nestlé USA, Inc.’s motion to dismiss was due on January 22,

 3   2020. See ECF No. 12 and Local Rule 7-3(a). Because plaintiffs did not file opposition, Nestlé’s

 4   motion to dismiss stands unopposed and, on that basis, the Court should grant the motion. See,

 5   e.g., Prince v. Fremont Police Dep’t, 2013 WL 3157925 (N.D. Cal. June 20, 2013) (deeming

 6   motion to dismiss unopposed and granting motion when plaintiff filed unauthorized amendment

 7   instead of opposing motion); Ghazali v. Moran, 46 F.3d 52 (9th Cir. 1995) (affirming dismissal

 8   where plaintiff failed to oppose motion to dismiss).

 9           On January 22, 2020, instead of opposing the motion, plaintiffs filed an amended

10   complaint. ECF No. 13. But, plaintiffs did not obtain leave of court or Nestlé’s consent, and their

11   time to amend as of right expired on December 26, 2019, more than a month before the amended

12   complaint was filed. See Fed. R. Civ. P. 15(a)(1)(B) and (a)(2). Accordingly, the amended

13   complaint is not authorized and should be stricken. See Prince, 2013 WL 3157925 at *4 (striking

14   unauthorized complaint); Sunde v. Haley, 2013 WL 5973815 (D. Nev. Nov. 7, 2013) (same);

15   Hewitt v. Quality Loan Servs., 2019 WL 3287078 (W.D. Wash. July 22, 2019) (same).

16   II.     THIS ACTION SHOULD BE DISMISSED WITH PREJUDICE

17           For the reasons set forth in Nestlé’s motion, the complaint should be dismissed with

18   prejudice. Amendment is futile because Plaintiffs cannot identify any false or misleading

19   statement by Nestlé. Nestlé never said or represented—expressly, impliedly, or otherwise—that

20   its Premier White Morsels product contains “white chocolate,” “cacao,” or “cocoa butter.” Mot.

21   5-7. Unable to plausibly allege that Nestlé labels or advertises the Premier White Morsels as

22   containing white chocolate, plaintiffs cannot state a claim. See Becerra v. Dr Pepper/Seven Up,

23   Inc., -- F.3d --, 2019 WL 7287554 at *3-4 (9th Cir. 2019) (affirming dismissal of labeling false

24   advertising complaint and holding as a matter of law that reasonable consumers would not find

25   product’s label misleading, even where plaintiffs proffered consumer survey to show confusion).

26   No amendment can remedy this fundamental defect in the complaint.

27

28


                                                     1
                                                   NESTLÉ USA, INC.’S REPLY ISO MOTION TO DISMISS;
                                                                          CASE NO. 5:19-cv-07471-BLF
       Case 5:19-cv-07471-BLF Document 14 Filed 02/05/20 Page 3 of 3


     Dated: February 5, 2020            MAYER BROWN LLP
 1                                      Dale J. Giali
                                        Keri E. Borders
 2

 3                                      By:        /s/ Dale J. Giali
                                                    Dale J. Giali
 4
                                        Attorneys for Defendant
 5                                      NESTLÉ USA, INC.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                          2
                                         NESTLÉ USA, INC.’S REPLY ISO MOTION TO DISMISS;
                                                               CASE NO. 5:19-cv-07471-BLF
